Ray, J.
The question sought to be presented in this case arises upon the evidence, and as the bill of exceptions filed is not signed by the judge, we cannot regard it as in the record. It may not be improper, however, to remark, that as the plaintiff below proved services rendered by the decedent, upon a promise by appellant to pay the sum recovered, *465and as that promise was not necessarily, under the evidence, within the statute of frauds, it was the business of the defendant, if he sought to avoid the promise on that ground, to bring the case within the provisions 'of the statute. The court having found a valid promise, the evidence would in no .event justify a reversal.
J. T. Bye and A. G. Harris, for appellant.
J. 8. Harvey, for appellee.
The judgment is affirmed, with costs.